Exhibit 99.1 DISCOVER FINANCIAL SERVICES REPORTS SECOND QUARTER RESULTS Riverwoods, IL, June 20, 2007 - Discover Financial Services (NYSE: DFSWI) today reported net income of $209 million for the quarter ended May 31, 2007, compared with record net income of $343 million for the second quarter of 2006.The second quarter of 2007 included approximately $20 million of pretax costs related to the spin-off from Morgan Stanley that will take place on June 30, 2007.The second quarter of 2006 benefited from low bankruptcy filings in the United States following the bankruptcy legislation that became effective in October 2005.Return on managed receivables for the second quarter of 2007 was 1.65%, down from 2.90% in the second quarter of 2006. Managed credit card receivables were $51.4 billion as of May 31, 2007 reflecting growth of 6% over last year.Sales volume of $25.4 billion was up 6% from the second quarter of 2006.Total transactions processed on the Discover® and PULSE® networks grew 14% over the same period last year. Credit quality remained strong with the managed over 30 day delinquency rate of 3.12% at an all time low reflecting record low U.S. delinquencies partially offset by higher delinquencies in the United Kingdom.The managed net charge-off rate for the quarter was 4.23%, up 93 basis points from the same period last year. Financial information presented on a managed basis assumes that loans that have been securitized were not sold and presents financial information on these loans in a manner similar to the way financial information on loans that have not been sold is presented.For more information and a detailed reconciliation, please refer to the schedule titled “Reconciliation of GAAP to Managed” attached to this press release. Segment Results (Managed Basis): U.S. Card The U.S. Card segment reported second quarter 2007 pretax income of $389 million compared with $534 million for the second quarter of 2006.Results reflect increased provision for loan losses, higher other expense and lower net interest income partially offset by an increase in other income.The increase in the provision for loan losses reflects a trend toward more normalized levels of bankruptcy charge-offs compared to low levels in the second quarter of 2006.The increase in other expense reflects approximately $10 million of spin-off related costs and higher compensation and professional services expense.The decrease in net interest income reflects higher cost of funds driven by increased market rates and increased borrowings partially offset by higher interest income.The increase in other income reflects an increase in the interest-only strip receivable mainly due to gains recognized on $3.7 billion of new securitization transactions in the second quarter of 2007, and higher discount and interchange revenue due to higher sales volume, partially offset by lower late and overlimit fees. U.S. Card managed credit card receivables grew 6% over the same period last year to $46.9 billion and U.S. credit quality remained strong with an over 30 day delinquency rate of 2.97%, 23 basis points lower than last year’s second quarter and 34 basis points below the first quarter of 2007.The net charge-off rate of 4.00% was up 82 basis points from the same period last year and 19 basis points from the first quarter of 2007. International Card The International Card segment reported a pretax loss of $64 million for the second quarter of 2007 compared to pretax income of $4 million for the second quarter of 2006 driven primarily by an increase in the provision for loan losses and higher other expense.The second quarter of 2007 included a $16 million increase in the provision for loan losses related to implementation of higher minimum payment requirements on certain accounts.Other expense included approximately $10 million of spin-off related costs and higher technology-related investment. International Card managed credit card receivables increased 3% from the same period last year to $4.6 billion.The over 30 day delinquency rate rose 42 basis points from the second quarter of 2006 to 4.69%, but declined 6 basis points from the first quarter of 2007.The net charge-off rate of 6.50% increased 193 basis points from the second quarter of 2006 and 5 basis points from the first quarter of 2007.Charge-offs related to the Goldfish portfolio were significantly lower for the second quarter of 2006 as no late stage delinquencies were purchased under the terms ofthe acquisition of the Goldfish business in February 2006. Third Party Payments The Third Party Payments segment reported pretax income of $8 million for the second quarter of 2007 compared to pretax income of $7 million for the second quarter of 2006.Increased revenues driven by higher volumes were partially offset by increased expenses. 2 Transactions processed on the PULSE Network increased 19% to 559 million for the second quarter of 2007. Outlook Growth in U.S. Card sales and receivables is expected to continue in the second half of 2007 while loan losses are expected to gradually increase as bankruptcies trend toward more normal levels.These factors are expected to result in higher loan loss reserves in the second half of 2007.In addition, the elevated level of securitization transactions completed in the second quarter is not representative of the quarterly volume of securitization transactions expected for the remainder of the year.This is expected to lead to lower gains related to new securitization transactions in the second half of 2007.Marketing expense is expected to increase in the second half of the year, reaching a level similar to 2006 on a full year basis.The Company estimates an additional $30 million of pre-tax spin-off related costs in the second half of 2007.Transition effects of the separation from Morgan Stanley, including higher stand-alone funding and liquidity costs and higher compensation expenses, are expected to negatively impact earnings following the spin-off. About Discover Financial Services Discover Financial Services, a business unit of Morgan Stanley (NYSE: MS), operates the Discover Card with more than 50 million cardmembers, the Discover Network with millions of merchant and cash access locations, and the Goldfish credit card business in the United Kingdom. Discover also operates the PULSE ATM/debit network, which serves more than 4,400 financial institutions and includes nearly 260,000 ATMs, as well as point-of-sale terminalsnationwide. For more information, visit www.discoverfinancial.com, www.discovercard.com, www.discovernetwork.com or www.pulse-eft.com. Contacts Discover Financial Services Investor Relations Discover Financial Services Public Relations Craig Streem Leslie Sutton 224-405-4555 224-405-3965 Morgan Stanley Investor Relations William Pike 212-761-0008 3 A financial summary follows.Financial, statistical, and business related information, as well as information regarding business and segment trends, is included in the Financial Supplement.Both the earnings release and the Financial Supplement are available online in the Investor Relations section at www.discoverfinancial.com. ### This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are based upon the current beliefs and expectations of Discover Financial Services’ management and are subject to significant risks and uncertainties.Actual results may differ materially from those set forth in the forward-looking statements.The following factors, among others, could cause actual results to differ materially from those set forth in the forward-looking statements: the actions and initiatives of current and potential competitors; our ability to manage credit risks and securitize our receivables at acceptable rates; changes in economic variables, such as the number and size of personal bankruptcy filings, the rate of unemployment and the levels of consumer confidence and consumer debt; the level and volatility of equity prices, commodity prices and interest rates, currency values, investments and other market indices; the availability and cost of funding and capital; access to U.S. or U.K. debt markets; the ability to increase or sustain Discover Card usage or attract new cardmembers and introduce new products or services; our ability to attract new merchants and maintain relationships with current merchants; material security breaches of key systems; unforeseen and catastrophic events; our reputation; the potential effects of technological changes; the effect of political, economic and market conditions and geopolitical events; unanticipated developments relating to lawsuits, investigations or similar matters; the impact of current, pending and future legislation, regulation and regulatory and legal actions; our ability to attract and retain employees; the ability to protect our intellectual property; the impact of our separation from Morgan Stanley; the impact of any potential future acquisitions; investor sentiment; and the restrictions on our operations resulting from indebtedness incurred during our separation from Morgan Stanley. These forward-looking statements speak only as of the date of this press release, and there is no undertaking to update or revise them as more information becomes available.Additional factors that could cause Discover Financial Services’ results to differ materially from those described in the forward-looking statements can be found in the Company’s Form 10, as amended, filed with the SEC and available at the SEC’s Internet site (http://www.sec.gov). 4 DISCOVER FINANCIAL SERVICES Quarterly Financial Summary GAAP Basis (unaudited, dollars in thousands) Three Months Ended % May 31, 2007 May 31, 2006 Change Interest Income $703,365 $607,181 16% Interest Expense 336,253 217,336 55% Net Interest Income 367,112 389,845 (6%) Provision for Loan Losses 203,287 129,502 57% Net interest income after provision for loan losses 163,825 260,343 (37%) Other Income 871,693 932,027 (6%) Other Expense 702,992 648,034 8% Income Before Income Taxes 332,526 544,336 (39%) Tax Expense 123,284 201,058 (39%) Net Income $209,242 $343,278 (39%) DISCOVER FINANCIAL SERVICES Quarterly Financial Summary Managed Basis(1) (unaudited, dollars in thousands) Three Months Ended % May 31, 2007 May 31, 2006 Change Interest Income $ 1,715,844 $ 1,574,998 9 % Interest Expense 747,303 573,329 30 % Net Interest Income 968,541 1,001,669 (3 %) Provision for Loan Losses 530,438 371,537 43 % Net interest income after provision for loan losses 438,103 630,132 (30 %) Other Income 597,415 562,238 6 % Other Expense 702,992 648,034 8 % Income Before Income Taxes 332,526 544,336 (39 %) Tax Expense 123,284 201,058 (39 %) Net Income $ 209,242 $ 343,278 (39 %) (1) Managed basis assumes loans that have been securitized were not sold and presents earnings and statistical information on these loans in a manner similar to the way loansthat have not been sold are presented. See Reconciliation of GAAP to Managed schedule. DISCOVER FINANCIAL SERVICES Quarterly Financial Summary GAAP Basis (unaudited, dollars in thousands) Six Months Ended % May 31, 2007 May 31, 2006 Change Interest Income $ 1,383,670 $ 1,193,612 16 % Interest Expense 620,212 446,082 39 % Net Interest Income 763,458 747,530 2 % Provision for Loan Losses 398,673 284,330 40 % Net interest income after provision for loan losses 364,785 463,200 (21 %) Other Income 1,697,370 1,821,302 (7 %) Other Expense 1,358,168 1,255,269 8 % Income Before Income Taxes 703,987 1,029,233 (32 %) Tax Expense 261,113 380,532 (31 %) Net Income $ 442,874 $ 648,701 (32 %) DISCOVER FINANCIAL SERVICES Quarterly Financial Summary Managed Basis(1) (unaudited, dollars in thousands) Six Months Ended % May 31, 2007 May 31, 2006 Change Interest Income $ 3,315,528 $ 3,050,113 9 % Interest Expense 1,393,129 1,112,457 25 % Net Interest Income 1,922,399 1,937,656 (1 %) Provision for Loan Losses 1,013,098 878,741 15 % Net interest income after provision for loan losses 909,301 1,058,915 (14 %) Other Income 1,152,854 1,225,587 (6 %) Other Expense 1,358,168 1,255,269 8 % Income Before Income Taxes 703,987 1,029,233 (32 %) Tax Expense 261,113 380,532 (31 %) Net Income $ 442,874 $ 648,701 (32 %) (1) Managed basis assumes loans that have been securitized were not sold and presents earnings and statistical information on these loans in a manner similar to the way loansthat have not been sold are presented. See Reconciliation of GAAP to Managed schedule. DISCOVER FINANCIAL SERVICES Quarterly Financial Summary Reconciliation of GAAP to Managed (2) (unaudited, dollars in thousands) Three Months Ended May 31, 2007 May 31, 2006 Interest Income GAAP Basis $ 703,365 $ 607,181 Securitization Adjustments (2) 1,012,479 967,817 Managed Basis $ 1,715,844 $ 1,574,998 Interest Expense GAAP Basis $ 336,253 $ 217,336 Securitization Adjustments 411,050 355,993 Managed Basis $ 747,303 $ 573,329 Net Interest Income GAAP Basis $ 367,112 $ 389,845 Securitization Adjustments 601,429 611,824 Managed Basis $ 968,541 $ 1,001,669 Provision for Loan Losses GAAP Basis $ 203,287 $ 129,502 Securitization Adjustments 327,151 242,035 Managed Basis $ 530,438 $ 371,537 Net interest income after provision for loan losses GAAP Basis $ 163,825 $ 260,343 Securitization Adjustments 274,278 369,789 Managed Basis $ 438,103 $ 630,132 Other Income GAAP Basis $ 871,693 $ 932,027 Securitization Adjustments (274,278 ) (369,789 ) Managed Basis $ 597,415 $ 562,238 DISCOVER FINANCIAL SERVICES Quarterly Financial Summary Reconciliation of GAAP to Managed (2) (unaudited, dollars in thousands) Six Months Ended May 31, 2007 May 31, 2006 Interest Income GAAP Basis $ 1,383,670 $ 1,193,612 Securitization Adjustments 1,931,858 1,856,501 Managed Basis $ 3,315,528 $ 3,050,113 Interest Expense GAAP Basis $ 620,212 $ 446,082 Securitization Adjustments 772,917 666,375 Managed Basis $ 1,393,129 $ 1,112,457 Net Interest Income GAAP Basis $ 763,458 $ 747,530 Securitization Adjustments 1,158,941 1,190,126 Managed Basis $ 1,922,399 $ 1,937,656 Provision for Loan Losses GAAP Basis $ 398,673 $ 284,330 Securitization Adjustments 614,425 594,411 Managed Basis $ 1,013,098 $ 878,741 Net interest income after provision for loan losses GAAP Basis $ 364,785 $ 463,200 Securitization Adjustments 544,516 595,715 Managed Basis $ 909,301 $ 1,058,915 Other Income GAAP Basis $ 1,697,370 $ 1,821,302 Securitization Adjustments (544,516 ) (595,715 ) Managed Basis $ 1,152,854 $ 1,225,587 (2)Securitization Adjustments present the effect of loan securitization by recharacterizing as securitization income the portions of the following items that relate to the securitized loans: interest income, interest expense, provision for loan losses, discount and interchange revenue and loan fee revenues. Securitization income is reported in other income. The data is presented on both a "managed" loan basis and as reported under generally accepted accounting principles ("owned" loan basis). Managed loan data assume that the Company's securitized loan receivables have not been sold and presents the results of securitized loan receivables in the same manner as the Company's owned loans. The Company operates its business and analyzes its financial performance on a managed basis. Accordingly, underwriting and servicing standards are comparable for both owned and securitized loans. The Company believes that managed loan information is useful to investors because it provides information regarding the quality of loan origination and credit performance of the entire managed portfolio and allows investors to understand the related credit risks inherent in owned loans and retained interests in securitizations. Managed loan data is also relevant because the company services the securitized and owned loans, and the related accounts, in the samemanner without regard to ownership of the loans.In addition, investors often request information on a managed basis which provides a more meaningful comparison to industry competitors.
